
	
		II
		112th CONGRESS
		1st Session
		S. 321
		IN THE SENATE OF THE UNITED STATES
		
			February 10, 2011
			Mr. Baucus (for himself
			 and Mr. Tester) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To provide for the status of the Northern Rocky Mountain
		  distinct population segment of the gray wolf, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Delisting Gray Wolves to Restore State
			 Management Act of 2011.
		2.Status of northern
			 rocky mountain distinct population segment of the gray wolfNotwithstanding any other provision of law
			 (including regulations), effective beginning on the date of enactment of this
			 Act, the final rule, entitled Endangered and Threatened Wildlife and
			 Plants; Final Rule To Identify the Northern Rocky Mountain Population of Gray
			 Wolf as a Distinct Population Segment and To Revise the List of Endangered and
			 Threatened Wildlife (74 Fed. Reg. 15123 (April 2, 2009)), shall have
			 the full force and effect of law.
		
